EXHIBIT 10.14

SIX MONTH REAL ESTATE LEASE AGREEMENT

This Lease agreement is made effective as of the 1st day, of July 2005, by and
between MELVIN TERREL NETHERY and John A. Bennett (“Landlord”), and Signature
Special Event Services (“Tenant”). The parties agree as follows:

1. PREMISES. Landlord, in consideration of the lease payments provided in this
Agreement, leases to Tenant WAREHOUSE BLDG. Located at KENTUCKY STREET,
SHELBYVILLE, SHELBY COUNTY, KENTUCKY.

2. TERM. The lease term shall commence on 1st of July and shall terminate on
31st of December.

3. HOLDOVER. If tenant maintains possession of the premises for any period after
the termination of this lease (“Holdover Period”), Tenant shall pay to landlord
a lease payment for the Holdover Period based on the terns of the following
paragraph, Such holdover shall constitute a month to month extension of the
lease.

4. LEASE PAYMENTS. Tenant shall pay to Landlord $4,000 per month for a period of
six months; which will be paid three months in advance in the amount of $12,000,
starting June 1st and the last payment due on September 1st 2005.

Such payments should be made to Landlord at

KENTUCKY BRANCH, 305 KY St. Shelbyville KY 40065.

Or mail to 100 Shelby Hall Dr Shelbyville KY 40065.

5. LATE PAYMENTS Tenant shall also pay a late charge of $100.00 for each monthly
payment that is not paid within 10 days after the due date for such late
payment.

6, POSSESSION. Tenant shall be entitled to possession on the first day of
July 1st and shall yield possession to Landlord on the last day of the term of
this lease, unless otherwise agree by both parties in writing Tenant shall give
landlord 60 to 90 days notice of departure date.

7. REMODELING OR STRUCTURAL IMPROVEMENTS. Tenant shall have the obligation to
conduct any construction or remodeling (at Tenant’s expense) that may be
required to use the premises as specified above, and may construct such fixtures
of the premises (at tenant’s expense) that appropriately facilitate its use for
such purposes. Such construction shall be undertaken and such fixtures may be
erected only with the prior written consent of Landlord which shall not be
unreasonably withheld. At the end of the lease term, Tenant shall be entitled to
remove (or at the request of Landlord shall remove) such fixtures, and shall
restore the premises to substantially the same condition of the commencement of
the lease.



--------------------------------------------------------------------------------

8. ACCESS BY LANDLORD TO PREMISES. Subject to Tenant’s consent (which shall not
be unreasonably withheld), Landlord shall have the right to enter the premises
to make inspections, provide necessary services, or show the unit to prospective
buyers, mortgagees, tenants or workmen. As provided by law, in the case of an
emergency, Landlord may enter the premises without Tenant’s consent.

9. UTILITIES AND SERVICES Tenant shall be responsible for all utilities,
services, and general maintenance in connection with the premises.

10. PROPERTY INSURANCE Landlord and Tenant shall each be responsible to maintain
appropriate insurance for their respective interests in the premises and
property located on the premises.

11. LIABILITY INSURANCE Tenant shall maintain public liability insurance with
the minimum coverage of $500,000 combine single limit for bodily injury and
property damage. Tenant shall deliver appropriate evidence to Landlord as proof
that adequate insurance is in force. Landlord shall have the right to require
that the landlord receive notice of any termination of such insurance polices.

12. INDEMNITY REGARDING USE OF PREMISES. Tenant agrees to indemnify, hold
harmless, and defend Landlord from and against any and all losses, claims,
liabilities, and expenses, including reasonable attorney fees, if any, which
Landlord may suffer or incur in connection with Tenant’s use of the premises.

13. DANGEROUS MATERIALS Tenant shall not keep or have on the premises any
article or thing of a dangerous, inflammable, or explosive character that might
substantially increase the danger of fire on the premises, or that might be
considered hazardous by a responsible insurance company, unless prior written
consent of Landlord is obtained and proof of adequate insurance protection is
provided by Tenant to Landlord.

14. TAXES Taxes attributable to the premises or the use of the premises shall be
allocated as follows:

 

  A. Real Estate Taxes. LANDLORD shall pay all real estate taxes and
assessments.

 

  B. Personal Taxes. LANDLORD shall pay all personal taxes and any other charges
which may be levied against the premises and which are attributable to Tenant’s
use of the premises.

15. CUMULATIVE RIGHTS. The rights of the parties under this lease are
cumulative, and shall not be construed as exclusive unless otherwise required by
law.

16. ASSIGNABILITY/SUBLETTING Tenant may not assign or sublease any interest in
the premises without the prior written consent of Landlord, which shall not be
unreasonably withheld.

17. NOTICE. Notices under this lease shall not be deemed valid unless given or
served in writing and forwarded by mail, postage prepaid, addressed as follows:

LANDLORD:

 

TERRY NETHERY,

  , SHELBYVILLE, KY. 40065

John A. Bennett

 

TENANT:

Such addresses may be changed from time to time by either party by providing
notice as set forth above.



--------------------------------------------------------------------------------

18. ENTIRE AGREEMENT/AMENDMENT This Agreement contains the entire agreement of
the parties, and there are no other promises or conditions in any other
agreement whether oral or written. The Agreement may be modified or amended in
writing, if the writing is signed by the party obligated under the amendment.

19. SEVERABILITY. If any portion of this Lease shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Lease is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

20. SUBORDINATION OF LEASE. This Agreement is subordinate to any mortgage that
now exists, or may be given later by Landlord, with respect to the premises.

IN WITNESS WHEREOF, the parties have executed this Lease Agreement as of the
date first shown above.

 

LANDLORD:

 

 

/s/ Melvin Terrel Nethery

 

    DATE  

 

4/26/05

 

  MELVIN TERREL NETHERY        

 

/s/ John A. Bennett

 

    DATE  

 

4/26/05

 

  John A. Bennett      

TENANT:

 

 

/s/ Thomas M. Brown

 

    DATE  

 

5/12/05

 



--------------------------------------------------------------------------------

1) Signature will commit to a 9 month lease starting on October 1 at the monthly
lease amount of $3,000

 

2) We are definitely moving out, and plan to move out at the latest on July 1,
2005

 

3) We will pay 3 months rent ($9,000) in advance now, $9,000 on December 1, 2004
and $9,000 on March 1, 2005. Under this plan, the rent is always paid up at
least 30 day prior to the due date.

 

4) The landlord needs to sign the landlord waiver for our bank

If this is acceptable, please have one of the principals sign a copy of this
email acknowledging his agreement to these terms, and ask him to have the
landlord waiver signed, notarized and sent via fed-ex ASAP.

 

J.A. Bennett or Terry Nethery

T & J Warehouse

127 Beechwood Ave.

Shelbyville, Ky 40065

Tel: 502-321-2010

Fax: 502-633-7571

    [Signature]